Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities: “the etching method” in lines 2-3 should be “the method of the nanoscale etching”.

Claim 1 is further objected to because of the following informalities: “said removing step being anterior to said plasma-etching step” should be “said step of removing being anterior to said step of plasma-etching”.

Claim 2 is objected to because of the following informalities: “The etching method” should be “The [[etching]] method”.

Claim 3 is objected to because of the following informalities: “The etching method” should be “The [[etching]] method”.

Claim 4 is objected to because of the following informalities: “The etching method” should be “The [[etching]] method”.



Claim 6 is objected to because of the following informalities: “The etching method” should be “The [[etching]] method”.

Claim 6 is further objected to because of the following informalities: “the removal step” should be “the step of removing” as antecedently recited in the claim 1.  

Claim 7 is objected to because of the following informalities: “The etching method” should be “The [[etching]] method”.

Claim 8 is objected to because of the following informalities: “The etching method” should be “The [[etching]] method”.

Claim 8 is further objected to because of the following informalities: “said removal step” should be “said step of removing” as antecedently recited.  

Claim 10 is objected to because of the following informalities: “The production method” should be “The [[production]] method”.

Claim 11 is objected to because of the following informalities: “the channel” in line 1 should be “the conduction channel”.

Claim 11 is further objected to because of the following informalities: “the production method” in line 2 should be “the [[production]] method”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the claim recites the limitation “the nanoscale” in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the concentration” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the chemical” in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. 

1-xSnx …, x being the concentration of tin and being substantially lower than 30%”. It means that a range of x could from 0% to 30%. Thus, when x is 0%, the claimed layer could be ‘Ge’ layer.  Then, the claimed method of simple ‘Ge’ layer could be well known in the art.  
Examiner recommends amending the limitations as “x being the concentration of tin and being substantially lower than 30% and higher than 0%”.

Regarding claim 10, the claim recites the limitation “the free surface” in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 11, the claim recites the limitation “the etch bottom of the carrier” in line(s) 2-3. There is insufficient antecedent basis for this limitation in the claim. 

Further, regarding claims 2-14, because of their dependency on claim 1, these claims are also rejected for the reasons set forth above with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (NPL, “Germanium-Tin (GeSn) P-Channel Fin Field-Effect Transistor Fabricated on a Novel GeSn-on-Insulator Substrate”, IEEE Transactions on Electron Devices, Vol. 65, Iss. 9, pp 3754-3761, Sept. 2018).

Regarding claim 1. Lei discloses A method for the nanoscale etching of a layer of Ge1-xSnx on a carrier for a FET transistor, x being the concentration of tin and being substantially lower than 30% (paragraph 1, col 2, page 3757: ~ 7.8%) , the etching method comprising:
a step of removing the chemical or native oxide from the tin (paragraph 2, col 1, page 3757); and
a step of plasma-etching said layer of Ge1-xSnx using a mixture comprising dichlorine (Cl2) and dinitrogen (N2) (page 3756: Cl2 .. and N-2 carrier gas) and under an etching pressure lower than or equal to 50 mTorr, preferably lower than or equal to 10 mTorr (paragraph 2, col 1, page 3756: ~ 2.3 mTorr).
But Lei does not explicitly disclose a step of removing native oxide and said removing step being anterior to said plasma-etching step.
However, it would have been obvious that step of removing native oxide is generally performed prior to loading a sample into ICP chamber in order to prevent cross contamination of the chamber and also providing effective etching in the chamber. Furthermore, Lei discloses a step of removing native oxide on the surface of GeSn prior to loading in the chamber (paragraph 2, col 1, page 3757).


Regarding claim 2. Lei discloses The etching method according to claim 1, the concentration x of tin in the Ge1-xSnx being higher than 5%, preferably higher than or equal to 10% (paragraph 1, col 2, page 3757: 7.8%).

Regarding claim 3. Lei discloses The etching method according to claim 1, the etching pressure being lower than or equal to 10 mTorr for a concentration x of tin lower than 8%, and 5 mTorr for a concentration x of tin higher than or equal to 8% (paragraph 1, col 2, page 3757: 7.8%; paragraph 2, col 1, page 3756:  2.3 mTorr).

Regarding claim 4. Lei discloses The etching method according to claim 3. But Lei does not explicitly disclose the etching pressure being lower than or equal to 2 mTorr for a concentration x of tin higher than or equal to 15%.
However, Lei discloses the chamber pressure is kept 2.3 mTorr (paragraph 2, col 1, page 3756:  2.3 mTorr) which is substantially closes to the claimed pressure and Lei further discloses higher Sn composition in the Fig 13. (a) (shows 15% - 20%).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lei discloses the claimed range of Sn composition along with the claimed pressure. 

Regarding claim 6. Lei discloses The etching method according to claim 1, the removal step consisting of an acid chemical attack, the acid preferably being hydrofluoric acid (HF) (paragraph 2, col 1, page 3757) or hydrochloric acid (HCl).

Regarding claim 7. Lei discloses The etching method according to claim 1, further comprising a step of depositing a mask on the layer of Ge1-xSnx, preferably a hard mask, for example a mask made of hydrogen silsesquioxane (HSQ) resin, said deposition step coming before the step of plasma-etching the Ge1-xSnx (paragraph 2, col 1, page 3757).

Regarding claim 8. Lei discloses The etching method according to claim 7, further comprising a step of removing the mask, said removal step coming after the step of plasma-etching the Ge1-xSnx (paragraph 2, col 1, page 3757).

Regarding claim 9. Lei discloses A method for producing at least one conduction channel on a carrier for a FET transistor (Fig 5), said production method comprising the following steps:
a step of forming a layer of Ge1-xSnx on said carrier, said layer being produced by epitaxial growth (paragraph 1, col 2, page 3760); and
a step of etching the layer of Ge1-xSnx produced according to the method described in claim 1 (Fig 5).

1-xSnx for a FET transistor, the channel being obtained according to the production method of claim 9, the etch bottom of the carrier around the etched layer of Ge1-xSnx being smooth (Fig 1), i.e. exhibiting a surface roughness lower than 2 nanometres, preferably lower than 0.5 nanometre (paragraph 1, col 2, page 3755).

Regarding claim 12. Lei discloses The conduction channel made of Ge1-xSnx according to claim 11 forming horizontal fins arranged one above the other (Fig 5).

Regarding claim 13. Lei discloses The conduction channel made of Ge1-xSnx according to claim 11 forming nanowires (Fig 5).

Regarding claim 14. Lei discloses A FET transistor comprising a plurality of conduction channels made of Ge1-xSnx that are chosen according to claim 11 (Fig 5). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (NPL, “Germanium-Tin (GeSn) P-Channel Fin Field-Effect Transistor Fabricated on a Novel GeSn-on-Insulator Substrate”, IEEE Transactions on Electron Devices, Vol. 65, Iss. 9, pp 3754-3761, Sept. 2018) in view of Lee (US 20170365674).

Regarding claim 5. Lei discloses The etching method according to claim 1 except the mixture further comprising dioxygen (O2). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lei’s method to have the Lee’s gas mixture for the purpose of providing enhanced etching selectivity with smoothness of etched surface. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (NPL, “Germanium-Tin (GeSn) P-Channel Fin Field-Effect Transistor Fabricated on a Novel GeSn-on-Insulator Substrate”, IEEE Transactions on Electron Devices, Vol. 65, Iss. 9, pp 3754-3761, Sept. 2018) in view of Chen (US 20150102465).

Regarding claim 10. Lei discloses The production method according to claim 9, the free surface of the carrier comprising a layer of Ge such that the layer of Ge1-xSnx is formed on the layer of Ge (Fig 1: see Ge buffer), the production method further comprising a step of selectively plasma-etching the layer of Ge and coming after the step of etching the Ge1-xSnx (paragraph 3, col 1, page 3755).
But Lei does not specifically disclose said selective plasma-etching step preferably being performed using carbon tetrafluoride (CF4). 
However, the claimed method of etch Ge material is well known in the art. For example, Chen discloses carbon tetrafluoride (CF4) [0029].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Changhyun Yi/Primary Examiner, Art Unit 2826